Aulisi, J.
Appeal from a judgment of the Supreme Court at Special Term, County of Clinton, dismissing writ of habeas corpus. The record fails to indicate that relator was prejudiced in any manner by the absence of his counsel at his arraignment, the court entering a plea of not guilty on his behalf (People v. Tyson, 15 N Y 2d 866); or by the court’s failure to give him the warning prescribed by section 335-b of the Code of Criminal Procedure, inasmuch as he did not then or thereafter plead guilty (People v. Porter, 19 A D 2d 928, affd. 14 N Y 2d 785); nor was postponement of sentence for two months without initially appointig a time so violative of defendant’s rights and interests as to void the judgment (see People ex rel. Accurso v. McMann, 23 A D 2d 936). Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Hamm, JJ., concur.